Citation Nr: 1632911	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  12-35 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1960 to August 1964.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Boise, Idaho, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In February 2015, the Board denied service connection for hearing loss and tinnitus.  The Veteran, thereafter, appealed that Board decision to the United States Court of Appeals for Veterans Claims.  In an Order dated in November 2015, the Court granted a Joint Motion for Remand by the Veteran and VA General Counsel, which was incorporated by reference, to vacate the Board decision and remand the case to the Board.  

The issue of entitlement to service connection for bilateral hearing loss is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

Resolving all reasonable doubt in favor of the Veteran, the probative evidence of record shows that the Veteran has continuously had symptoms of tinnitus since service and to the present. 


CONCLUSION OF LAW

The criteria to establish service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307(a)(6), 3.309(e) (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his tinnitus is the result of noise exposure during active service.  Specifically, he claims that he was exposed to aircraft and sandblasting noise in service, and that he began experiencing ringing in the ears during active service, which has continued to the present.  A review of the competent evidence of record shows the Veteran has credibly reported symptoms of tinnitus continuously since service.  Therefore, the Board finds that the Veteran's claim can be service-connected based on continuity of symptomatology.  Therefore, the claim for service connection for tinnitus must be granted.

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 2014).  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  As tinnitus, as an organic disease of the nervous system, is among the chronic diseases listed at 38 C.F.R. § 3.309(a), the Board finds that continuity of symptomatology may serve in lieu of medical nexus.  38 C.F.R. § 3.303(b) (2015).

Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296 (1999).  Whether lay evidence is competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example, a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Lay evidence presented by a Veteran concerning continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  VA may favor one medical opinion over another, provided an adequate basis is provided.  Owens v. Brown, 7 Vet. App. 429 (1995).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2015).

Here, the Board finds that the Veteran, as a lay person, is both credible and competent to speak to the medical condition of tinnitus, and the fact that it has been continuous since active service.  Specifically, the Board finds that, tinnitus, which manifests as ringing in the ears, is not the type of medical condition in which requires specialize medical knowledge or training to assess.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  A lay person, such as the Veteran, may competently speak to the fact that he perceives ringing in his ears.  Similarly, the Veteran may also competently speak to the fact of when that condition started and if it has continued to the present.  The Veteran has consistently asserted that he began experience ringing in the ears since shortly after entering service as a result of loud aircrafts and the sandblasting equipment he used, and that symptoms has continued until present day. 

The Board also find that the Veteran's lay statements regarding the continuity of tinnitus symptoms to be credible.  The Board notes that the Veteran has consistently noted that the ringing in his ears began during service, and that those symptoms have continued to the present day.  He has provided that testimony during hearings before the Board, during medical examinations, and in written statements to VA.  Therefore, the Board finds the Veteran credible with regard to the continuity of tinnitus since service. 

Therefore, based on the evidence and arguments presented, the Board finds that the Veteran's tinnitus was present during service and has a continuity of symptomatology since service.  As the Board finds that the Veteran's lay statements have competently and credibly established continuity of symptomatology, and resolving reasonable doubt in favor of the Veteran, the claim for service connection must be granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303(b) (2015).


ORDER

Entitlement to service connection for tinnitus is granted. 


REMAND

The Board, in accordance with the Joint Motion for Remand, finds that additional development is required for the claim for service connection for hearing loss.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim. 

The October 2015 Joint Motion for Remand agreed that VA should obtain additional records with regard to the Veteran's claim for hearing loss.  Specifically, VA agreed to obtain records from Palouse Audiologists, examination records from P.W., BC-HIR, and audiological examinations from the Walla Walla VA Medical Center.  Therefore, the claim must be remand to attempt to obtain those records. 

A remand is also necessary to provide the Veteran with another audiological examination.  The only VA examination provided to the Veteran was the December 2010 VA audiological examination, which the Board finds to be inadequate.  The VA examiner concluded that neither the Veteran's tinnitus nor hearing loss was etiologically related to service.  The examiner based that conclusion on the fact that the Veteran's service and post-service treatment record showed no evidence of hearing loss manifesting during service, or directly thereafter.  However, it is unclear whether the VA examiner in arriving at that opinion considered the Veteran's lay statements regarding hearing loss or tinnitus symptoms during service, or directly after service.  Likewise, it is also unclear whether the examiner considered the lay statements from the Veteran's family and friends of record, stating that the Veteran's hearing was worse after service. 

The Board notes that, a VA examiner must consider all lay evidence relevant to the Veteran's claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examiner must consider lay evidence of in-service incurrence or continuity of symptomatology since service).  The December 2010 VA examiner's opinion must be considered inadequate, as it does not show that the examiner considered the lay contentions by the Veteran or the other lay statements.  

The Board notes when a medical examination is provided, VA must ensure the adequacy of the examination.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  When the medical evidence is incomplete, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  The Board finds that a new examination should be obtained to determine the etiology of the Veteran's hearing loss. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment medical records not already of record.  Specifically, attempt to obtain audiological treatment or examination records from the VA Medical Center, in Walla Walla, WA.  At least two attempts to acquire those records should be made. 

2.  After obtaining appropriate authorization, obtain any private treatment records identified by the Veteran, to include any records from any private physicians for treatment of hearing issues that are not already of record.  Specifically ask to obtain authorization from the Veteran to obtain record from Philip Wyckle (BC-HIS), and from Palouse Audiologists.  If attempts to obtain the records are unsuccessful, notify the Veteran that he may submit the records himself.

3.  Then, schedule the Veteran for a VA audiology examination.  The examiner must review the claims file and should note that review in the report.  The report should discuss the nature and etiology of the Veteran's hearing loss and address whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hearing loss is related to or caused by any aspect of the Veteran's active service.  The examiner must consider the Veteran's lay claims of symptoms during and directly after service, and also the lay statements of record from the Veteran's family and friends.  The examiner should consider and discuss the Veteran's service records, VA medical records, and any other relevant information, to specifically include any contradicting medical opinions with regard to the etiology of the Veteran's hearing loss.  The examiner is advised that in-service noise exposure has been conceded by VA.  

4.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


